Citation Nr: 1800874	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  16-40 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as 40 percent disabling from February 10, 2006, and 100 percent disabling from June 9, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran had active service from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

During the pendency of this appeal, in an August 2016 rating decision, the Veteran was granted special monthly compensation based on loss of use of bilateral hearing from June 9, 2012, and the disability rating for his bilateral hearing loss was increased to 100 percent, effective June 9, 2012.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in connection with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

In correspondence received in September and December 2017 from the Veteran and his representative, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

With respect to the issue of entitlement to an increased rating for bilateral hearing loss, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the September and December 2017 correspondence, the appellant withdrew his appeal with respect to the claim of entitlement to an increased rating for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


